TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00248-CV


                              Heather Hagen McConnell, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
        NO. 05-FL-124, HONORABLE KARIN BONICORO, JUDGE PRESIDING


                             MEMORANDUM OPINION

               We will dismiss for want of prosecution because appellant has not filed a brief. The

clerk’s record was filed on April 19, 2005. No reporter’s record has been filed and this Court has

been informed by the court reporter that no arrangement has been made for payment. Appellant’s

brief was due on July 8, 2005. On July 19, this Court informed appellant that her brief was overdue.

This Court cautioned appellant that, unless she filed a motion to extend time to file her brief by July

29, this Court would dismiss her appeal. Appellant has not filed a brief or a motion to extend time

to file a brief. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: August 31, 2005